SHIVERS, Judge.
In this workers’ compensation case, the employer/carrier appeal an order of the deputy commissioner which, based on change of condition, modifies a prior order and awards permanent total disability. We find that the testimony of claimant and Dr. Lusskin provides competent, substantial evidence that claimant has suffered an unanticipated change of condition subsequent to the entry of the prior order and that the claimant’s condition is related to the industrial accident. We also find competent, substantial evidence to support the finding of the deputy commissioner that the claimant’s work search was adequate. Appellants, in essence, ask this court to reweigh the evidence and come to a different conclusion than the deputy commissioner on factual issues. See, e.g., McClinton v. Royal Moving & Storage, 435 So.2d 965 (Fla. 1st DCA 1983).
Whether the deputy commissioner’s personal observations of claimant, stated in the order sub judice, constitute a sufficient basis for modification of the prior order is an issue we need not reach since the deputy commissioner’s conclusions in the order sub judice are supported by medical evidence.
AFFIRMED.
MILLS and WIGGINTON, JJ., concur.